636	                            June 29, 2017	                             No. 36

               IN THE SUPREME COURT OF THE
                     STATE OF OREGON

                    STATE OF OREGON,
                     Petitioner on Review,
                               v.
                 KAYLAN MICHELLE WINN,
                    Respondent on Review.
            (CC 12C46360; CA A154313 SC S064263)

    On review from the Court of Appeals.*
   Argued and submitted March 9, 2017, at the University
of Oregon School of Law, Eugene.
   Rolf C. Moan, Assistant Attorney General, Salem, argued
the cause and filed the brief for petitioner on review. Also on
the brief were Ellen F. Rosenblum, Attorney General, and
Benjamin Gutman, Solicitor General.
   Emily P. Seltzer, Deputy Public Defender, Salem, argued
the cause and filed the brief for respondent on review. Also
on the brief was Ernest G. Lannet, Chief Defender, Office of
Public Defense Services.
  Amanda Garty, Portland, filed the brief for amicus curiae
Oregon Justice Resource Center.
  Before Balmer, Chief Justice, and Kistler, Walters,
Landau, Brewer, Nakamoto, and Flynn, Justices.**
    BREWER, J.
   The decision of the Court of Appeals is reversed. The
judgment of the circuit court is vacated, and the case is
remanded to the circuit court for further proceedings con-
sistent with this decision.


______________
	**  Appeal from Marion County Circuit Court, Albin W. Norblad, Judge. 278
Or App 460, 375 P3d 539 (2016).
	    **  Baldwin, J., retired March 31, 2017, and did not participate in the decision
of this case.
Cite as 361 Or 636 (2017)	637

     Case Summary: Before her trial on a charge of possession of methamphet-
amine, ORS 475.894, defendant moved under Article I, section 9, of the Oregon
Constitution, to suppress drug evidence found by a courthouse security officer
during a purportedly consensual search of her purse. The trial court denied the
motion and defendant was convicted. On defendant’s appeal, the Court of Appeals
reversed and remanded, holding that, although defendant had consented without
qualification to the security officer’s general request to search the purse by hand
(after running it twice through an x-ray screening device), her consent did not
extend to opening the small, opaque compact, inside the purse, in which the drugs
were found. The state sought review, arguing that, as a general rule, a person’s
unqualified affirmative response to a security officer’s general request to search
some place or property constitutes consent to open and search any unlocked con-
tainer discovered therein. Held: The dispositive inquiry under Article I, section
9 is a factual inquiry into whether defendant intended to consent to the search of
closed containers inside the purse and, given that it is unclear whether the trial
court so understood the inquiry and given that opposing inferences would be per-
missible on the record before the court, the case must be remanded to the circuit
court to reconsider its decision under the correct standard.
    The decision of the Court of Appeals is reversed. The judgment of the circuit
court is vacated, and the case is remanded to the circuit court for further pro-
ceedings consistent with this decision.
638	                                            State v. Winn

	       BREWER, J.
	         This is the second of two companion cases that
implicate, for purposes of Article I, section 9, of the Oregon
Constitution, the standard for determining the scope of a
criminal defendant’s consent to a law enforcement officer’s
request to search an item of personal property. In State v.
Blair, 361 Or 527, ___ P3d ___ (2017), we reviewed a trial
court’s determination that the defendant’s consent to a police
officer’s generalized request to search his backpack extended
to the opening of a closed container inside the backpack. We
concluded that the scope-of-consent inquiry is a factual one,
directed at what the defendant actually intended. Because
opposing inferences were permissible based on the record in
that case, and because it was apparent that the trial court
may not have appreciated the factual nature of the inquiry,
we reversed and remanded for that court to determine the
scope of the defendant’s consent under the correct standard.
	         In the present case, we review a trial court’s deter-
mination that defendant’s consent to a courthouse security
officer’s generalized request to search her purse by hand,
after running it twice through a courthouse x-ray screen-
ing device, extended to opening a small compact case that
the officer found inside the purse. For the reasons explained
below, as in Blair, we vacate defendant’s conviction and
remand to the trial court to reconsider its suppression rul-
ing under the correct legal standard.
          FACTS AND PROCEDURAL HISTORY
	        The record discloses the following undisputed
facts. Under an administrative policy of the Marion County
Sheriff’s Office, all persons entering the Marion County
Juvenile Court must be screened by security personnel before
being admitted into the building. The required screening
involves a magnetic scan of the person’s body (that is, walk-
ing through a metal detector) and an x-ray scan of his or
her belongings, and may also involve additional searches,
including hand searches of purses and bags. Under the pol-
icy, security personnel must obtain a person’s consent before
searching any of his or her belongings by hand. If the person
refuses to consent to such a hand search, they cannot bring
the item into the building. Signs posted at the entrance of
Cite as 361 Or 636 (2017)	639

the building warn that persons entering the building are
subject to search. The presiding judge also has ordered the
posting of other signs at the entrance of the building, warn-
ing that firearms and other weapons are not permitted in
the building.
	        On her way to attend a juvenile court proceeding,
defendant stopped at the security checkpoint just inside the
courthouse entrance, placed her purse on the conveyor belt
to be scanned, and walked through the body scanner. The
screener at the checkpoint, Spencer-Wold, ran the purse
through the x-ray scanner and saw images of what appeared
to be a compact and a spoon—objects that she thought might
be “some sort of drug paraphernalia.” After scanning the
purse a second time, with defendant’s permission, Spencer-
Wold asked defendant, “May I please search your purse?”
Defendant responded in the affirmative. While searching
the purse by hand (which Spencer-Wold did in defendant’s
presence), Spencer-Wold found a small, opaque compact,
which she opened. Inside the compact, she saw a tiny plas-
tic baggie filled with a white powder. Suspecting that the
powder contained drugs, Spencer-Wold contacted a Marion
County deputy sheriff, who arrested defendant on suspi-
cion of possession of a controlled substance. Defendant was
charged with unlawful possession of methamphetamine,
ORS 475.894, when the substance was later identified as
methamphetamine.
	        Before trial, defendant moved to suppress the evi-
dence of contraband found inside the compact, arguing that
the warrantless search of the compact violated her rights
under Article I, section 9, on the ground that the search was
not justified under an exception to the warrant requirement.
At the ensuing hearing, the state asserted that the search
was a lawful administrative search, but defendant remon-
strated that the administrative search exception to the
warrant requirement was inapplicable because the search
had not been conducted in accordance with a valid admin-
istrative search policy.1 When the state insisted that, in all
events, defendant had consented to the search, defendant
responded that her consent to a search of her purse by hand
	1
     The administrative search exception is not at issue on review.
640	                                                           State v. Winn

did not extend to opening small, closed containers inside the
purse, like the opaque compact in which the drug evidence
was discovered. The trial court ultimately denied defen-
dant’s motion to suppress, ruling that her consent to the
screener’s generalized request to search her purse included
consent to open and search all closed containers inside the
purse, including the compact. After a stipulated facts trial,
the court convicted defendant of the charged offense.
	        On appeal, the Court of Appeals reversed. In keep-
ing with its own test for determining the scope of consent
to a search under Article I, section 9,2 the court considered
what a “typical, reasonable person” would have understood
from Spencer-Wold’s request for consent to search and
defendant’s response, in light of the totality of surrounding
circumstances. State v. Winn, 278 Or App 460, 465, 375 P3d
539 (2016). The Court of Appeals opined, first, that a reason-
able person would not have viewed defendant’s response to
Spencer-Wold’s request as an expression of consent to search
closed containers inside the purse, in the absence of other
surrounding circumstances that would have indicated that
Spencer-Wold was looking for something that could have
been hidden inside such containers. Id. at 465-66, 468. The
court observed that there was no evidence of such circum-
stances in the record, and that, in fact, the evidence showed
that a reasonable person would have inferred that Spencer-
Wold was looking for guns and other weapons—items that
could not be hidden inside a small container like a compact.
Id. at 470. The Court of Appeals therefore concluded that
the state had failed to establish that Spencer-Wold’s search
of the compact comported with the scope of the consent that
defendant had given, that the search therefore was unlaw-
ful, and that the trial court had erred in denying defendant’s
motion to suppress. Id. at 471.
	       On review, the state does not challenge the test that
the Court of Appeals used to determine whether the scope of
defendant’s consent to search her purse extended to closed
containers inside the purse. Instead, the state asserts,
	2
      See, e.g., State v. Delong, 275 Or App 295, 301, 365 P3d 591 (2015); State v.
Helow, 171 Or App 236, 240-41, 15 P3d 103 (2000); State v. Arroyo-Sotelo, 131 Or
App 290, 296, 884 P2d 901 (1994).
Cite as 361 Or 636 (2017)	641

consistently with the Court of Appeals’ test, that the scope
of a person’s consent should be determined by what a rea-
sonable person would understand in light of the totality of
the circumstances. The state argues, though, that the Court
of Appeals failed to draw a necessary inference from defen-
dant’s unqualified expression of assent to Spencer-Wold’s
generalized request. As it argued in Blair, the state asserts
that, in the present circumstances, a reasonable person
would have understood the exchange as culminating in
defendant’s consent to search her purse and any closed con-
tainers found inside because (1) the security officer, Spencer-
Wold, had used the general term “search”—a word that com-
monly is understood to mean a careful, thorough, rigorous
inspection of an item; and (2) in view of Spencer-Wold’s
status as a courthouse security officer, a reasonable person
would have understood that she would be looking for any
items that cannot legally be brought into the courthouse,
including drugs that might be hidden in small “nested” con-
tainers inside larger containers.
	        Defendant responds that the state’s proposed rule is
inconsistent with the standard that the state accepts as con-
trolling. Moreover, defendant argues, a typical reasonable
person would not understand an unqualified affirmative
response to an officer’s generalized request to search a purse
as including consent to open closed containers inside the
purse, unless there were circumstances that would reason-
ably indicate that the officer was searching for something—
like drugs—that could be hidden inside those containers.
In this case, defendant contends, such circumstances are
not present; rather, according to defendant, the surround-
ing circumstances would have led a reasonable person to
believe that Spencer-Wold wanted to search the purse for
guns or other weapons—items that would not fit inside a
small compact.
                         ANALYSIS
	       Much of the parties’ disagreement here has been
resolved by our decision in Blair. In that case, we consid-
ered whether a defendant’s unqualified affirmative response
to a police officer’s request to search his backpack autho-
rized the opening of a closed container—a knotted plastic
642	                                                 State v. Winn

bag—that the officer found inside the backpack. 361 Or at
529-31. Although the parties in Blair did not challenge the
standard that the Court of Appeals had applied in that case,
they differed with respect to how a common fact pattern—a
defendant’s affirmative response, without qualification, to a
law officer’s generalized request to search—would play out
under that standard. The state insisted—as it does here—
that an unqualified affirmative response to a generalized
request to search presumptively would constitute consent to
search any closed container found inside the stated object of
the search because a reasonable person would understand
such an exchange in that way. The defendant countered that
the state’s “default” rule was inconsistent with the standard
that the Court of Appeals had applied. Id. at 532-33.
	       We resolved the controversy in Blair, first, by con-
sidering whether the “typical reasonable person” test that
the Court of Appeals had adopted was, in fact, the correct
standard for determining the scope of a defendant’s consent
to search under Article I, section 9. In rejecting that test, we
concluded, instead, that,
   “[i]n determining whether a particular search falls within
   the scope of a defendant’s consent, the trial court will deter-
   mine, based on the totality of circumstances, what the
   defendant actually intended.”
Id. at 537. The resulting determination, we held, is a factual
one, which must be upheld on appeal or review if supported
by evidence in the record. Id. at 537-38. We also recognized
that where, based on the totality of circumstances, the
defendant’s intent with respect to the scope of her consent
is unambiguously expressed, that manifestation of intent is
controlling. Id. at 538.
	        We further concluded in Blair that the state’s pro-
posed default rule—that an unqualified affirmative response
to a police officer’s generalized request to search an item of
personal property extends to opening and inspecting any
closed container contained therein—was incompatible with
that standard, and we therefore rejected it. Id. at 538-39.
Because we concluded that the defendant’s manifestation
of intent in Blair was susceptible to opposing inferences,
and because it was not apparent that the trial court had
Cite as 361 Or 636 (2017)	643

understood the scope of consent determination to be a fac-
tual inquiry, we vacated the defendant’s conviction and
remanded to give the trial court the opportunity to deter-
mine the scope of the defendant’s consent under the correct
standard. Id. at 539-42.
                      APPLICATION
	        In light of Blair, we initially consider whether, in
light of the surrounding circumstances, defendant unam-
biguously manifested consent—or denial of consent—to the
opening of any small closed containers, like the compact in
question, that Spencer-Wold might encounter while search-
ing the purse. We conclude that she did not: As in Blair,
in view of the surrounding circumstances, defendant’s affir-
mative response to Spencer-Wold’s generalized request to
search gave rise to competing inferences with respect to the
scope of her consent.
	        To amplify: On the one hand, certain aspects of the
courthouse screening process would support an inference
that defendant understood that Spencer-Wold was looking
for only firearms and other weapons, and that her seem-
ingly unqualified consent to a search of her purse therefore
did not extend to opening closed containers inside the purse
that were too small to hold any such items. Inasmuch as
all people and items entering the building were subject to
the screening process, it would have been evident to any-
one undergoing screening that the process primarily was
directed at keeping certain dangerous items out of the
building, rather than at identifying persons who might be
engaging in criminal conduct. That fact, standing alone,
could have suggested to defendant that screeners were only
looking for items like firearms and other weapons that could
pose a threat to courthouse security. The presence of signs
at the entrance of the building prohibiting firearms and
other weapons supported that inference, as did the fact that
part of the screening process—the body scan—could only
detect the presence of metal.
	       On the other hand, the interaction preceding
Spencer-Wold’s request to search defendant’s purse by hand
would support an inference that defendant understood, at
that point, that Spencer-Wold had seen suspicious items
644	                                            State v. Winn

such as drugs or drug paraphernalia inside a container
within the purse in the two x-ray scans and, therefore,
that her unqualified assent to Spencer-Wold’s generalized
request included consent to open any closed container that
could hold such items. Stated differently, even if defendant
initially had understood that the routine scanning of her
person and purse would be focused on the possible presence
of weapons, the subsequent request to search the purse by
hand after two runs through the x-ray scanner would sup-
port the inference that the officer had refocused her atten-
tion on contraband that might be hidden inside the purse,
including the drugs inside the compact. Under those circum-
stances, a finder of fact reasonably could infer that, despite
the presence of signs prohibiting bringing weapons into
the courthouse, defendant understood that Spencer-Wold’s
request to search her purse by hand would extend to open-
ing closed containers inside the purse that might contain
other contraband, and that her unqualified expression of
assent to Spencer-Wold’s request also extended that far.
	        Because evidence in the record would support either
of those opposing inferences, we cannot conclude that defen-
dant’s unqualified expression of assent to Spencer-Wold’s
request to search her purse by hand was unambiguous with
respect to the scope of her consent. Instead, the scope of con-
sent determination requires the resolution of those compet-
ing inferences. Blair, 361 Or at 537. The trial court’s written
decision indicates that the court did not resolve that factual
issue but, instead, purported to determine the scope of defen-
dant’s consent based on some version of the state’s proposed
default rule that we have now rejected. See id. at 538-39
(rejecting rule that consent to search an item presumptively
extends to all things contained in item if defendant places
no restrictions on search). Accordingly, as in Blair, we must
remand to the trial court to determine the scope of defen-
dant’s consent under the correct standard.
	        The decision of the Court of Appeals is reversed.
The judgment of the circuit court is vacated, and the case is
remanded to the circuit court for further proceedings con-
sistent with this decision.